 

| Case 2:19-cr-00 ix neni 2a NE ard PO IEY CoG hsid 113 ioe: 113

Saloert C. Byrd
OS Powclincuce.
WAT QWNIG Srreex EAS+

CHOnIESO0, INV
2.530\

pockes * 7° 19 CR- COIG4- COl
Pamela G, banas

 

 

 

 

 

 

 

Perhonec ElMLED
AUG | 2 2020
NS | SARY I, CLERK
| __ somatic gna J

United States OF America
Respondent |

Motion For Release Order CONID-10/ CARES
Act Lau | Compassionate Release. |

“Wis Moron is 40 Yequest immediate
release due 40 He COVID-19 pandemic
voinich nos Created extraordinary and
compelling Circumstances ANar YEequire
Ccomsiderahon Yor nome Confinement.
“The 1S OF 4ANe essence.

Watling for the virus 40 arrive iS
\anumane. Tne Coronavirus as Proven
+40 Surittly Spread WroudnOut PriSons.
AX AIS HME Over \CO Federal facilities
ove Ween infected with unacceptable
Numoas oF \afechons and fatalities.

 
Case 2:19-cr-00194 Document 24 Filed 08/12/20 Page 2 of 9 PagelD #: 114

My encdical Conditions incudes
Inypertension , BMI G(earer HAN SO°o,
Chronic Leper ESpiratory wleckons and
a smoker OF 2) years. Therefore, =
Mec A\\ Of Ane. Yequired criteria under
YWne CARES AC+ And Coopassionate release
WIM 4he COVID-19 SoAMEMENT I 0.5.C
BADIA (O U)CA).

“Mis. Court has dine Outority 4© Provide
Yor nome Confinement aS exeiained in
United States VS Poulos LApril 21,2020.)
AS an initial mater the administrative
ANIOWANCES expanding He availability
oF home. Confinement provided 40 +ne BOP
ly Hne CARES Act clo not limit or |
SupcerSede the discretion afforded +0
WE Cour Pursuant +o the amended
VeISion OF 1B U.S.C 3582 OU)C), Onder
We FARST STEP ACT, t+ is for district
Coors 40 Getermine whether there
Are grounds for Compassionate release,
not the BOP. Moreover, He. COuCtS
Compassionate yelease cliscrel On
PUKSuarrt +O 18 O.S.C 358A COG) A) Says
WACAYCEOHON 1S NOt \iMited 40 O
Veclera facility as Home Confinement

 
 

Case 2:19-cr-00194 Document 24 Filed 08/12/20 Page 3 of 9 PagelD #: 115

iS ALorm of incarceration. At this Home
Home Cominement is the only OPHON Lor
my Safety TINS facility and SurcOunding
Inoseitals are UNalle +O Provide
OKarh on volhen ne virus Arrives.
Me BoP is megieching 40 follow He
OUMNority Gwen +O Wemloy Atronney
General \Nillian Bare 40 evacuate
IAMALIES UNO are at CameESs and
MNAIMUN) ViISK 40 He COMMUNHY. MIS.
demonstrates Weir Lailure 40 Comply
YO vedtuce Wie GoPulaton ANd protect
from We virus. E's Well documented
we BOP iS Endangering wes ext
individuals Who are ENntrusted into
Aner Care loy Failing +0 establish
consistent and effective Sate guards
£0 provece tamateS and Staff trom the
coronavi cus. Recenty +e warden at
FPC Alderson removed 11 workers \ast
Week {rom General popula on. These -
IMMAES Wee exposed 46 He Majority
o£ He PopUlaHON Aue +O Heir \ObS.
TMS Was ecKleSS AMer 100+ days
On \ocK down.

 
 

Case 2:19-cr-00194 Document 24 Filed 08/12/20 Page 4 of 9 PagelD #: 116

TED. CONCIUSION, —=L vrenmad His Coors
WIE TALE OF LAAALUIN I West VirginiGL
VS wereased {Oo AN A\\ Mme Ingh and
VNe AdeniSSon vate 40 osoitals have
Yesurred i A Shodage of lseds And
YESPICAKOS. When We Coronavirus
Ayaves At FRC Aldewon j+ Will be
disasterous. Me Coe guidelines
Contiem Lam ak Nigh visk and more
Vulernatole 40 conrack Ng Ye Coronavirus,

Contacting Whe virus wih my neath
CONAIOMS Cbhuld result iw A Fodality
MOLeSO MIAN ONE WNO IS Nealyhy. Tam
NUMOBy YEQUESHAG Wis Coos |
CONSIAEFAHON (LIEQSING ME 40
nome Confinement TMank. Nou for
Nour HME ANd Consideraton 40 Wis

mater |
Respecsfully Siqned

Pamela AdKki ns*415374-089
Federal Prison Camp Allersen
Vait A-2Q

PO. Box A

Alderson, WV 2Y918

 
 

Case 2:19-cr-00194 Document 24 Filed 08/12/20 Page 5 of 9 PagelD #: 117

Bureau of Prisons
Health Services
Medication Summary

Current as of 06/29/2020 07:29

Complex: ALD--ALDERSON FPC Begin Date: N/A End Date: N/A
inmate: ADKINS, PAMELA GAIL Reg #: 15374-088 Quarter: A02-571U

 

Medications listed reflect prescribed medications from the begin date to end date on this report.
Allergies: Denied

Active Prescriptions
ARIPiprazole 2 MG Tab
Take one and one-half (1 and 1/2) tablets (3 MG) by mouth each morning ***NOTE DOSE and STRENGTH*** *consent
form on file *
Rx#: 149174-ALD Doctor: Dickenson, Joseph MD/CD

Start: 06/19/20 Exp: 08/18/20 Pharmacy Dispensings: 21 TAB in 10 days

DULoxetine HCI Delayed Rel 60 MG Cap

Take one capsule (60 MG) by mouth each day

Rx#: 146537-ALD Doctor: Dickenson, Joseph MD/CD

Start: 02/19/20. Exp: 08/17/20 Pharmacy Dispensings: 150 CAP in 131 days

HydroCHLOROthiazide 12.5 MG Cap

Take one capsule (12.5 MG) by mouth each morning

Rx#: 147925-ALD Doctor: Dickenson, Joseph MD/CD

Start: 04/15/20 Exp: 02/18/21 Pharmacy Dispensings: 90 CAP in 75 days

4

Lisinopril 10 MG Tab
Take one tablet (10 MG) by mouth each day

Rx#: 146539-ALD Doctor: Dickenson, Joseph MD/CD
Start: 02/19/20 Exp: 02/18/21 Pharmacy Dispensings: 150 TAB in 131 days
Meloxicam 15 MG Tab \

Take one tablet (15 MG) by mouth each day

Rx#: 146540-ALD Doctor: Dickenson, Joseph MD/CD

Start: 02/19/20 Exp: 08/17/20 Pharmacy Dispensings: 150 Tab in 131 days

Generated 06/29/2020 07:29 by Cook, Samantha HIT Bureau of Prisons - ALD Page 1 of 1
 

 

 

Case 2:19-cr-00194 Document 24 Filed 08/12/20 Page 6 of 9 PagelD #: 118

L401 obeq CW - suosud Jo neaing

AIH euuewes "009 Aq 8Z:20 020Z/6Z/90 Paleisues)

peuinbas eq JeBuo} Ou IM play @dA} ‘QLOZ/ET/ZO JO SV ax

p uno

OZOZ/SL/ZO SPS 4 vp

 

 

Dp -e}O]
880-PLESL - VISINVd ‘SNIMGV

uled yoeq mo7]

 

JUBMND ALLS-cOV aiv aw VIANVd ‘SNINMGV = 880-PZES1
uoisuapadAy (Arewid) jenuessy
. JUBUND = OO?/BL/ZO OL d wy NLLS-cov qi qiv VIAWVd ‘SNDIGV —-880-7ZESl
palloadsun ‘elpreoAuoe |
WSUND O2O/8L/cO O000YN 4d vv NtZS-cOV ai atv VIAINVd ‘SNIMGV —-880-PZES1
JUBLINDE ‘JOPJOSIP aAlssaidep soley
; JUSUND = OTO/BL/ZO —-BEEA d vv NLLS-ZOV qaiv av VIAWNVd ‘SNIMGV = 880-7ZES1
880-PLESL -- WISINVd ‘SNINMGV
SEC SMIEIS snes pesoubeiq Spop X8S Sty SHO Ayes xXedwog SUWeEN Syeuuy # OY
VIN ={8A97] B1eD YYEIH [ePUSH]
paajosey
VIN ?Od VIN ‘NHS V/N :49}2AA BPIDING = Y/N aly yohsd VIN =]8A97 S182) [PIIPa|A ‘UOISsIWIaYy

VIN :SplomAay walqoig yyeaH

V/N :MioBayeg Wweslgolid yyeoH

‘UaUND isnjyejg wejqosg yyeapy]

‘a}eP pa}oajes ay} UO (s)wajqoid yyeey payoajas ay} aaey yey} seyewut je smous Yodel siu, syUNOD

IW -8pod

Yiog -lepuad TIVO VIENVd ‘SNIIGY :eweN ayewnu| B80-rZEGl :# Bay

Woday swajqoig yyeoy

SOITIMag yYeOH
. SUOSLId Jo neaing

020c/6/90 -878q pug

“Ayloey payoajes aul ye Auaiino seyeuuul 10j swajqosg yyeeH sawing

‘sHUn) Y/N :Auoey —W/N :xejdwio5
0202/62/90 :9eq ulBag
Case 2:19-cr-00194 Document 24 Filed 08/12/20 Page 7 of 9 PagelD #: 119

TRULINCS @ a - Unit: ALD-A-B

 

United States v. Torres, (No. 87-Cr-593 (SHS) (SDNY June 2, 2020) (two defendants both with LWOP sentences reduced):
United States v. Dickerson, (No. 1:10CR17 HEA) (ED Mo. June 1, 2020):

United States v. Smith, (No. CR07-3038-LTS) (SD lowa June 1, 2020):

United States v. Kamaka, (No. 18-00085 SOM) (D Hawaii June 1, 2020):

United States v. Van Cleave, (No. CR03-247-RSL) (WD Wash. May 29, 2020):

United States v. Castillo, (No. H-08-146-01) (SD Tex. May 29, 2020):

United States v. Baclaan, (No. 16-00468 HG-01) (D Hawaii May 29, 2020):

United States v. Pena, (No. 16-10236-MLW) (D Mass. May 29, 2020); and

United States v. Bass, (No. 1:10-CR-166 (LEK)) (NDNY May 27, 2020).

Of note, Mr. Bernie Madoff was denied a federal sentence reduction under compassionate release.

COMMENT:

Time is running out for anyone who is considering filing a second or successive § 2255 Motion in light of United States
v. Davis, 139 S. Ct. 2319, 2336 (2019), needs to file it by June 24, 2020, which is the one year deadline of when Davis was
decided. If you need help, we can help you as our success rate with these motions continues to be very high. We continue to be
very successful with compassionate release motions and having people released. Two more of our clients were released last
week. This is because we are extremely selective on the cases we take. We turn down about 9 out of 10 cases. It is also very
helpful if you can obtain your medical records ahead of time because they are difficult to obtain and can slow the process down.
Therefore, you must pursue obtaining them with due diligence because it can be the key that turns the lock to get you released
early.
According to the CDC, compassionate release people at high-risk for severe illness from COVID-19 that qualify include,
but are not limited to: People 65 years and older; People with chronic lung disease moderate to severe asthma, [COPD], and
emphysema; People with serious heart conditions; People with immunocompromised conditions, including cancer treatment,
bone marrow or organ transplantation, immune deficiencies, poorly controlled HIV or AIDS, and prolonged use of
corticosteroids and other immune weakening medications: Peapie who are severely obese (body mass index [BMI] of 40 or
higher); People with diabetes; People with chronic kidney disease and who are undergoing dialysis; People with liver disease:
neurologic disorder, neurodevelopmental, hypertension or intellectual disability; pregnancy; current smoking status: former -

3m i iG Kil ng siBius; or fort ier on iF on HO UiISSaSS:

We suggest that you immediately request for a Lookup to see if you think you might qualify for compassionate release if
you have any of the above high risk for severe illness listed above and documentation to support it. We are especially keen on
and have already had great success with our compassionate release motions. Some of ours are listed above. As we have
previously reported, compassionate release has come to be interpreted very broad in many federal courts especially in the age
of COVID-19. If you believe that you have a meritorious claim of any kind, please do not hesitate to request an immediate Free

‘Case Lookup

FOR FREE QUICK LOOKS FOR ALL KINDS OF FEDERAL CRIMINAL CASES, PLEASE SUBMIT THE FOLLOWING:

(1) FULL NAME & REG. NUMBER; (2) WHERE YOU WENT TO COURT (City & State); and (2) OUTSIDE
CONTACT'S INFORMATION (Name, Telephone Number and they must know why we are calling). WE HANDLE ALL KINDS
OF FEDERAL CRIMINAL CASES FROM PRE-INDICTMENT TO POST CONVICTION. WE HAVE A HIGH SUCCESS RATE.
Outside Contacts may also call 800-401-3290. Please make sure they have your information for the above. They can also
email: Mimi Harper [mhalert1759@gmail.com], and Carina Garcia [carina.garcia2@yahoo.com for Spanish Speaking Only at
256-648-1131].

 
Case 2:19-cr-00194 Document 24 Filed 08/12/20 Page 8 of 9 PagelD #: 120

FEM
Register Number: 15374-088 Date: 7/20/2020
Inmate Name: adkins, pamela

1. Current Age
4
Click on gray dropdown box to select, then click on
dropdown arrow

PA

Criminal History Points -i
2-
- 6 Points
7-
10 -

History of Escapes
>10Y Minor

History

. Drug Program Status
No DAP. Completed

All incident Reports (120 months

. Serious Incident Reports (120 months

10. Time Since Last 12+ months or no incidents
7-12 months
3-6 months
<
11. Time Since Last Report 12+ months or no
12+ months or no incidents 7-12 months
3-6 months

FRP

Programs

14. Work Programs

0 Programs 0 <2 0

Total Score (Sum of Columns) General: 4 Violent: 0

General/Violent Risk Levels General: Minimum Violent: Minimum

 
 

Q
| ame A va} Ae SAS H / Ss S ? de res | ee oT oe :
bec! eral Prison Camp Alalgiser ea ‘CHARLESTON ae BEA
BritA Qo
Fn Tipe ee

(20, Box

%

i)

 

Case 2:19-cr-00194 Document 24 Filed 08/12/2

Alderson, LM DIB ‘s

/

 

      

 

Q

 

 

 

=* ee
= United States DI SHI? Court
ae Saguthern District oF liv

Yobert C. Byrd

US Courthous <.
2ES01-ZEi sti! y iy Se ant RH tone net abetye dy tie tae

Charles fon, lel) 9S 32)

 
